Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirements be traversed (37 CFR 1.143).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a first method for producing/making: A method for preparing a liquid, gel or gel-like eutectic extract comprising the instantly claimed process steps therein. 

Group II, claim(s) 18-24, drawn to a second method for producing/making: A method for the purification of an eutectic extract or eutectic combination comprising the instantly claimed process steps therein. 

Group III, claim(s) 25 and 36-37, drawn to a first product: A purified eutectic extract or eutectic combination prepared by the purification process according to claim 18.

Group IV, claim(s) 26, drawn to a second product: A liquid, gel or a gel-like eutectic extract prepared by the extraction process according to claim 1.

Group V, claim(s) 27-32 and 38, drawn to a third product: A liquid, gel or gel-like eutectic extract or eutectic combination of at least one exogenous amine and at least one of plant material, animal material or a prokaryotic biological material within various claimed amount/ratios therein. 


The groups of inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The special technical feature of each composition/product is unrelated as follows:

	The technical feature of Groups II and III is a purified eutectic extract or eutectic combination prepared by the purification process according to claim 18.  The technical feature of Group I and IV is a liquid, gel or a gel-like eutectic extract prepared by the extraction process according to claim 1. The technical feature of Group V is a liquid, gel or gel-like eutectic extract or eutectic combination of at least one exogenous amine and at least one of plant material, animal material or a prokaryotic biological material within various claimed amount/ratios therein.  Accordingly, Groups I-V do not share the same technical feature. 
	Furthermore, the technical features do not make a contribution over the prior art as evidenced by the anticipatory X references set forth in the corresponding PCT search/opinion report which teach and/or reasonably suggest such products. Therefore, the the technical feature(s) do not make a contribution over the prior art and, thus, the claims lack unity and are properly restrictable – as further discussed below.
In addition, it should be noted that the PCT rules provide for the examination of the first claimed product and method of making and the second claimed product, but do not provide for the examination of multiple different products.  Accordingly, the instantly claimed products, which differ for the reasons set forth above, do not share a special technical feature and lack unity of invention.  

Election of Species
	This application also contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows:
A. The various claimed biological materials instantly claimed (e.g., as recited in claims 1(b), 14, 15, 16 and 20).
B. The various claimed exogenous amines selected from the Markush group instantly claimed (e.g., as recited in claims 3, 4 and 28).
C. The various claimed biological material comprises of endogenous compounds selected from the Markush group (e.g. as recited in claims 5 and 29)
D. The various claimed plant materials that are obtained from instantly claimed plant species (e.g. as recited in claims 12 and 31)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species [A.  Applicant must elect a particular claimed biological material instantly claimed (e.g., as recited in claims 1(b), 14, 15, 16 and 20) such as either of a at least one plant material or animal material or a prokaryotic material and B. Applicant must elect a particular claimed exogenous amine selected from the Markush group instantly claimed (e.g., as recited in claims 3, 4 and 28) such as either of a quaternary ammoniums or pyridinium amines or alkylimidazoium amines or elect a specific combination of exogenous amines thereof and C. Applicant must elect a particular biological material comprising of an endogenous compound selected from the Markush group (e.g. as recited in claims 5 and 29) such as either of an amino acid or carbohydrates or lipids or polyols or phenolic compounds to name a few or elect a specific combination of endogenous compounds therein and D. Applicant must elect a particular plant material that are obtained from instantly claimed plant species (e.g. as recited in claims 12 and 31) such as either of a Lamiaceae or Citrus or Blueberry or Aubergine or Ginger or Orthosiphan to name a few) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The following claim(s) are generic: claims 1-32 and 36-38.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding technical features for the following reasons: Each various biological material is different from the other because they represent different claimed biological material which requires a different search for each. Furthermore, each various exogenous amine is different from the other because they represent different claimed exogenous amine which requires a different search for each. Moreover, each various endogenous compound is different from the other because they represent different claimed endogenous compound which requires a different search for each. In addition, each various plant species is different from the other because they represent different claimed plant species which requires a different search for each.
	Applicant is advised that the reply to this requirement to be completed must include an election of the invention to be examined even though the requirements be traversed (37 CF 1.143).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655